Citation Nr: 0307154	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  00-02 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected blunt head injury with post-traumatic headaches.  

2.  Entitlement to a nonservice-connected pension.  

3.  Entitlement to service connection for chronic back strain 
and discogenic disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
March 1968 and from March 1969 to April 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection and an initial 
noncompensable rating for blunt head injury with post-
traumatic headaches and denied entitlement to a nonservice-
connected pension and service connection for back strain and 
discogenic disc disease of the lumbar spine.  

In June 2001, the Board remanded the case to obtain 
additional medical records and current VA examinations.  This 
matter is now before the Board for appellate review.  


FINDINGS OF FACT

1.  In June 2001, the Board remanded the case finding that 
entitlement to an initial compensable rating for blunt head 
injury with post-traumatic headaches, a nonservice-connected 
pension, and service connection for chronic back strain and 
discogenic disease of the lumbar spine could not be 
established without a current VA examination and medical 
opinion.  

2.  Good cause has not been shown for the veteran's failure 
to report for scheduled and noticed VA general medical, 
joints, spine, and neurological examinations in December 
2002.  

3.  The medical evidence does not include a nexus opinion 
relating current chronic back strain and discogenic disease 
of the lumbar spine to right hip giving out in October 1966 
or any other event in active service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
service-connected blunt head injury with post-traumatic 
headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.10, 4.20, 4.124a, 
Diagnostic Codes 8045 and 8100, 4.130, Diagnostic Codes 9304, 
9305, and 9327 (2002).  

2.  The criteria for entitlement to a nonservice-connected 
pension are not met.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 
38 C.F.R. § 3.2, 3.321(b)(2), 3.655, 4.16, 4.17 (2002).  

3.  Chronic back strain and discogenic disease of the lumbar 
spine was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101, 1110, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303, 3.306, 3.307, 3.309, 3.655 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claims in compliance with 
The Veterans Claims Assistance Act of 2000.  The VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claims for 
a benefit under a law administered by the VA.  38 U.S.C.A. 
§ 5103A (West 2002).  The VA shall notify the claimant and 
the claimant's representative, if any, of the evidence that 
is necessary to substantiate the claim, which evidence the 
claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran and his representative filed several lay 
statements with the RO, and the veteran provided sworn 
testimony at a March 2000 regional office hearing.  The June 
2001 Board remand and the RO's April 2002 letter informed the 
veteran of the applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act 
of 2000, the evidence needed to substantiate the claims, and 
which party was responsible for obtaining the evidence.  In 
these documents, VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claims.  The RO's 
November 2002 letter specifically informed the veteran that 
failure to report for a VA examination could result in denial 
of his claims under the provisions of 38 C.F.R. § 3.655.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claims, 
told the reasons that he needed to appear and the 
consequences of failing to appear for the scheduled December 
2002 VA general medical, joints, spine, and neurological 
examinations, told which party was responsible for obtaining 
specific pieces of evidence, provided ample opportunity to 
submit such evidence, and the VA has obtained such evidence 
or confirmed its unavailability.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  


Entitlement to an initial compensable rating for
blunt head injury with post-traumatic headaches

For the veteran to prevail in his claim for a higher initial 
rating, the evidence must show that his service-connected 
disability caused compensable impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2002).  The rating for his service-connected blunt 
head injury with post-traumatic headaches must be considered 
from the point of view of the veteran working or seeking work 
and the ability of the veteran's body as a whole, or of a 
system or organ of the body, to function under the ordinary 
conditions of daily life, including employment and self-
support.  See 38 C.F.R. §§ 4.2, 4.10.  It is the 
responsibility of the rating specialist to interpret 
examination reports in light of the whole recorded history 
and to reconcile various reports into a consistent picture so 
that the current rating accurately reflects the present 
disability.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

In a December 1999 statement, the veteran requested a new VA 
examination.  In June 2001, noting that the veteran's most 
recent VA examination took place in September 1999, the Board 
found that entitlement to an initial compensable rating for 
blunt head injury with post-traumatic headaches could not be 
established without a current VA examination to rate the 
disability.  The VA shall treat an examination or opinion as 
being necessary to make a decision on a claim if the evidence 
of record before the VA does not contain sufficient medical 
evidence for the VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002).  The September 1999 
examination report was inadequate for rating purposes because 
it did not state whether the veteran's headaches were severe 
enough to be "characteristic prostrating attacks" as 
described by the rating criteria for migraine headaches.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  If an examination 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.  See 38 C.F.R. § 4.2.  

In an April 2002 statement, the veteran indicated that he 
understood the need for a new examination because he repeated 
his request for a current examination and asked to have it 
scheduled before the end of 2002.  The RO's November 2002 
letter informed the veteran of the date, time, and location 
of the scheduled December 2002 VA general medical and 
neurological examinations and specifically told the veteran 
that failure to report for a VA examination might have 
adverse consequences on his claim for an increased rating.  
See 38 C.F.R. § 3.655.  

The veteran received the RO's November 2002 letter but failed 
to report for the scheduled December 2002 VA examinations.  
He is presumed to have received the November 2002 letter 
because it was not returned in the mail.  The law requires 
only that the VA mail a notice; it then presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary."  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  Unfortunately, a December 2002 VA 
clinic note confirms that the veteran failed to report for 
the scheduled December 2002 VA examinations.  Review of the 
claims folder also confirms that the veteran and his 
representative provided no good cause, or any reason at all, 
for his failure to report, and neither made a timely request 
for a rescheduled examination.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  

Without the needed data from the missed December 2002 VA 
general medical and neurological examinations, the evidence 
of record does not support a higher initial rating.  
Therefore, the claim of entitlement to an initial compensable 
rating for blunt head injury with post-traumatic headaches 
must be denied.  When a claimant, without good cause, fails 
to report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  




Entitlement to a nonservice-connected pension

For the veteran to prevail in a claim for a nonservice-
connected pension, the evidence must show that he served for 
ninety days or more during a period of war and that he was 
permanently and totally disabled from a nonservice-connected 
disability that was not the result of his own willful 
misconduct.  See 38 U.S.C.A. § 1521.  

The veteran satisfied the requirement of serving at least 
ninety days during a period of war because his service from 
April 1965 to March 1968 included well over ninety days 
during the Vietnam era.  See 38 C.F.R. § 3.2(f).  The Board 
must now determined whether the veteran is permanently and 
totally disabled from a nonservice-connected disability.  

In his December 1998 and February 1999 formal applications, 
the veteran alleged that he was permanently and totally 
disabled from head, back, right foot, and dental injuries.  
The November 1999 rating decision denied entitlement to a 
nonservice-connected pension, and the veteran perfected a 
timely appeal.  In adjudicating the claim, the RO considered 
the veteran's service-connected blunt head injury with post-
traumatic headaches and nonservice-connected back strain and 
discogenic disc disease of the lumbar spine, right foot pain, 
and loss of multiple teeth.  

In a December 1999 statement, the veteran requested a new VA 
examination.  In June 2001, the Board noted that the 
veteran's most recent VA examination was in September 1999 
and stated a finding that entitlement to a nonservice-
connected pension could not be established without a current 
VA examination to rate all of the veteran's disabilities, 
service-connected and nonservice-connected.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 4.2.  The examination reports of record 
failed to provide a full description of the effects of lumbar 
spine and right foot disabilities upon the veteran's ordinary 
activity, whether pain could significantly limit functional 
ability during flare-ups or when the lumbar spine and right 
foot were used repeatedly over a period of time, and loss of 
range of motion portrayed in terms of the degrees of 
additional range of motion loss due to pain on use or during 
flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002); 
DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1991).  In 
addition, the previous examination reports had not adequately 
addressed the severity of the veteran's headaches.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In an April 2002 statement, the veteran demonstrated 
agreement with the need for a new examination because he 
repeated his previous request for a current examination and 
asked to have it scheduled before the end of 2002.  The RO's 
November 2002 letter informed the veteran of the date, time, 
and location of scheduled December 2002 VA general medical, 
joints, spine, and neurological examinations and specifically 
told the veteran that failure to report for a VA examination 
might have adverse consequences on his claim for a 
nonservice-connected pension.  See 38 C.F.R. § 3.655.  As 
outlined above, the veteran received the RO's November 2002 
letter but failed to report for the scheduled December 2002 
VA examinations.  Mindenhall, 7 Vet. App. at 274.  

Without the needed data from the missed December 2002 VA 
general medical, joints, spine, and neurological 
examinations, the evidence does not provide enough 
information to rate the service-connected blunt head injury 
with post-traumatic headaches and nonservice-connected back 
strain and discogenic disc disease of the lumbar spine, right 
foot pain, and loss of multiple teeth, or any other current 
disability that might have been discovered and documented at 
the December 2002 VA examinations.  Therefore, the claim of 
entitlement to a nonservice-connected pension must be denied.  
See 38 C.F.R. § 3.655(b).  


Entitlement to service connection for
chronic back strain and discogenic disease of the lumbar 
spine

Generally, to establish service connection for a disability, 
the evidence must demonstrate that the disability was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.  

To establish service connection on a direct basis, the 
veteran must present evidence of current chronic back strain 
and discogenic disease of the lumbar spine, show 
manifestation of the lumbar spine disability in service, and 
provide a medical opinion relating current chronic back 
strain and discogenic disease of the lumbar spine to the in-
service manifestation of the lumbar spine disability.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Discogenic disc disease is a form of chronic arthritis, which 
may be granted presumptive service connection if it 
manifested to a compensable degree within one year from the 
date the veteran separated from service.  See 38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

The veteran will receive the benefit of the doubt as to 
whether he has a current lumbar spine disability.  A valid 
claim for service connection requires proof of present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The September 1999 private diagnosis was chronic 
back strain with mild right sciatica and discogenic disc 
disease at L5-S1.  Although October 2001 VA emergency room x-
rays, taken just four days after a recent motor vehicle 
accident, show no evidence of fracture or disc compression of 
the lumbosacral spine, all reasonable doubt will be resolved 
in the veteran's favor, and he will be deemed to have current 
chronic back strain and discogenic disease of the lumbar 
spine.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of  
the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102 (2002).  

In his December 1998 and February 1999 formal applications, 
the veteran alleged that he incurred a back disability in 
service.  Service medical records show that his spine was 
normal at military examinations in March 1965 and October 
1967 and that he complained of his right hip giving out in 
October 1966.  

In a December 1999 statement, the veteran requested a new VA 
examination.  In June 2001, the Board reviewed the previous 
examination reports of record and found that entitlement to 
service connection for back strain and discogenic disc 
disease of the lumbar spine could not be established without 
a VA examination to obtain a medical opinion.  The VA shall 
treat an examination or opinion as being necessary to make a 
decision on a claim if the evidence of record before the VA, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but does not contain sufficient medical evidence for 
the VA to make a decision on the claim.  38 U.S.C.A. § 5103A; 
also see 38 C.F.R. § 4.2.  In this case, the previous 
examination reports failed to address a possible nexus 
between the current lumbar spine disability and right hip 
giving out in October 1966 or any other event in service.  

In an April 2002 statement, the veteran indicated that he 
understood the need for a new examination because he made a 
second request for a current examination and asked to have it 
scheduled before the end of 2002.  The RO's November 2002 
letter informed the veteran of the date, time, and location 
of scheduled December 2002 VA general medical, joints, spine, 
and neurological examinations and specifically told the 
veteran that failure to report for a VA examination might 
have adverse consequences on his claim for service 
connection.  See 38 C.F.R. § 3.655.  As documented, the 
veteran received the RO's November 2002 letter but failed to 
report for the scheduled December 2002 VA examinations.  
Mindenhall, 7 Vet. App. at 274.  

Without the needed medical opinion from the missed December 
2002 VA examinations, the evidence of record does not include 
a nexus opinion relating a current lumbar spine disability to 
active service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  When entitlement to a benefit requested in an 
original compensation claim cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for such examination, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655(b).  
The claims folder does not include a nexus opinion relating 
current chronic back strain and discogenic disc disease of 
the lumbar spine, or any other current lumbar spine 
disability, to right hip giving out in October 1966, or any 
other event in active service.  Nor does the claims folder 
show continuity of lumbar spine symptomatology since service, 
which is required where the condition noted during service is 
not shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  

A preponderance of the evidence is against the claim, and 
entitlement to service connection must be denied.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-55 (1990).  


ORDER

Entitlement to an initial compensable rating for service-
connected blunt head injury with post-traumatic headaches is 
denied.  

Entitlement to a nonservice-connected pension is denied.  

Entitlement to service connection for chronic back strain and 
discogenic disease of the lumbar spine is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

